DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites “each respective EO deflector in the EO beam deflecting unit”.  There is insufficient antecedent basis for the limitation “each respective EO deflector”.  

Claim 6 recites “each respective EO deflection in the EO beam deflecting unit”.  There is insufficient antecedent basis for the limitation “each respective EO deflection”. 

	Additional claims are rejected at least for their dependence on a claim rejected above.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, 11, 12, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Albelo (US 2020/0081449 filed 11/15/2019).
Claim 1: Albelo discloses A receiver for light detection and ranging (LiDAR) (para 0117-0119), comprising: 
a beam converging device configured to receive a laser beam from an object being scanned by the LiDAR and form an input laser beam (para 0113, 0117-0119, figures elements 52, 56); and 
an electro-optical (EO) beam deflecting unit (para 0117-0119, figures element 52, “The transmit module and the receive module are in fact manifestations of the same phenomenon, which changes in the electro optical interaction with electromagnetic waves. It is achieved by application of control signals 78 or 80 to the substantially transparent and partially conductive substrate plate, the signals are varied to affect varying degrees of angular deflection which defines the cone angle 92 over which the beam scanner can collect reflected beams 48 from the environment external 38 to the module or scanner or vehicle”) configured to: 
generate a non-uniform medium having at least one of a refractive index gradient or a diffraction grating (para 0117-0119)
receive the input laser beam such that the input laser beam impinges upon the non-uniform medium (para 0113, 0117-0119); and 
form an output laser beam towards a photosensor (figures, element 54), wherein an angle between the input and the output laser beams is nonzero (fig 9a, 10-13, 16, para 0113, 0117-0119, 0121 describing angular change of incident received signals by beam scanner 52)

Claim 5: Albelo discloses a deflection angle of each respective EO deflector in the EO beam deflecting unit is in accordance with a value of the voltage potential (fig 9a, 10-13, 16, para 0113, 0117-0119, 0121 describing angular change of incident received signals by beam scanner 52)

Claim 6: Albelo discloses a deflection angle of each respective EO deflection in the EO beam deflecting unit is in accordance with a pattern of the diffraction grating (fig 9a, 10-13, 16, para 0113, 0117-0119, 0121 describing angular change of incident received signals by beam scanner 52)

Claim 7: Albelo discloses the EO beam deflecting unit comprises an EO deflector placed between the beam converging device and the photosensor (para 0113, 0117-0119, 0121, figures elements 52, 54, 56)

Claim 11: Albelo discloses the beam converging device comprises a lens and the photosensor comprises a photodetector (para 0113, 0117-0119, 0121, figures elements 52, 54, 56)

Claim 12: Albelo discloses A receiver for light detection and ranging (LIDAR) (para 0117-0119), comprising: 
an electro-optical (EO) beam deflecting unit (para 0117-0119, figures element 52, “The transmit module and the receive module are in fact manifestations of the same phenomenon, which changes in the electro optical interaction with electromagnetic waves. It is achieved by application of control signals 78 or 80 to the substantially transparent and partially conductive substrate plate, the signals are varied to affect varying degrees of angular deflection which defines the cone angle 92 over which the beam scanner can collect reflected beams 48 from the environment external 38 to the module or scanner or vehicle”) configured to: 
generate a non-uniform medium having at least one of a refractive index gradient or a diffraction grating (para 0117-0119)
receive the input laser beam such that the input laser beam impinges upon the non-uniform medium (para 0113, 0117-0119); and 
form an output laser beam towards a photosensor (figures, element 54), wherein an angle between the input and the output laser beams is nonzero (fig 9a, 10-13, 16, para 0113, 0117-0119, 0121 describing angular change of incident received signals by beam scanner 52)
a beam converging device configured to receive the output laser beam and form a second input laser beam towards the photosensor (para 0113, 0117-0119, figures elements 52, 56);

Claim 17: Albelo discloses A method for receiving a laser beam in a light detection and ranging (LIDAR) (para 0113, 0117-0119);, comprising: 
determining a travel direction of the laser beam from an object being scanned by the LiDAR to a photosensor (para 0113, 0117-0119);
generating, in an electro-optical (EO) deflector (fig element 52), a non-uniform medium that deflects light (para 0113, 0117-0119);;
receiving, by the EO deflector, the laser beam from the object such that the laser beam impinges upon the non-uniform medium (para 0113, 0117-0119); and 
deflecting, by the EO deflector, the laser beam towards the photosensor (para 0113, 0117-0119, element 54);

Claim 18: Albelo discloses determining the travel direction of the laser beam further comprises: determining a deflection angle of the laser beam by the non-uniform medium; and generating the non-uniform medium that has one of a refractive index gradient or a diffraction grating (fig 9a, 10-13, 16, para 0113, 0117-0119, 0121 describing)

Claim 19: Albelo discloses generating the non-uniform medium further comprises: determining, based on the deflection angle of the laser beam, a reflective index gradient in an EO material body; and determining a voltage potential applied on a top end and a bottom end of the EO material body to form the refractive index gradient in the EO material body, a value of the voltage potential corresponding to the refractive index gradient (fig 9a, 10-13, 16, para 0113, 0117-0119, 0121 describing)

Claim 20: Albelo discloses generating the non-uniform medium further comprises: determining, based on the deflection angle of the laser beam, a diffraction grating in an EO material body; and determining a second voltage potential applied between an incident surface and an exiting surface of the EO material body to form the diffraction grating in the EO material body, a pattern of the second voltage potential corresponding to the diffraction grating (fig 9a, 10-13, 16, para 0113, 0117-0119, 0121)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4, 13, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albelo (US 2020/0081449 filed 11/15/2019) as applied to claim 1, 12 above, and further in view of Buhrer (US 3357771).

Claim 2: Albelo discloses the non-uniform medium comprises an EO material body comprising “metallic, dielectric or semiconducting material, which could comprise any of a number of materials, including, but not limited to, glass, polymers, gels, ceramics, organic molecules, carbon in any form, crystalline or amorphous materials or mixtures, layers or stacks thereof.” (para 0050)
Albelo does not specifically disclose the EO material body comprises at least one of ZnSe, ZnTe, potassium dihydrogen phosphate (KDP), LiNbO3, LiTaOs, BaTiO3, KTiOPOs, ammonium dihydrogen phosphate (ADP), SrTiO3, lead zirconate titanate (PLZT), potassium tantalum niobate (KTN), lithium niobate (LN), cadmium telluride (CdTe).
Buhrer (US 3357771) discloses a light beam deflector using an electro-optic material wherein a non-uniform gradient is generated in the amterial by application of a voltage to an electrode plate (col 1 lines 60-67) wherein  EO material body comprises potassium dihydrogen phosphate (col 2 line 24).  
It would have been obvious to modify the invention such that ti comprised the above limitations as taught by Buhrer as the potassium dihydrogen phosphate comprises a well known EO material with known characteristics facilitating easy implementation of the light deflecting element.  

Claim 3: Albelo discloses a voltage potential is applied across the EO material body between a top end and a bottom end of the EO material body such that the refractive index gradient is distributed between the top and bottom ends of the EO material body in the non-uniform medium (fig 9a, 10-13, 16, para 0113, 0117-0119, 0121)

Claim 4: Albelo discloses a second voltage potential is applied across the EO material body between an incident surface and exiting surface of the EO material body such that the diffraction grating is distributed in the EO material body in the non-uniform medium, wherein the second voltage potential is applied through a pair of transparent electrodes respectively coupled to the incident and exiting 5 — surfaces of the EO material body (fig 9a, 10-13, 16, para 0113, 0117-0119, 0121)

Claim 13: Albelo discloses the non-uniform medium comprises an EO material body comprising “metallic, dielectric or semiconducting material, which could comprise any of a number of materials, including, but not limited to, glass, polymers, gels, ceramics, organic molecules, carbon in any form, crystalline or amorphous materials or mixtures, layers or stacks thereof.” (para 0050)
Albelo does not specifically disclose the EO material body comprises at least one of ZnSe, ZnTe, potassium dihydrogen phosphate (KDP), LiNbO3, LiTaOs, BaTiO3, KTiOPOs, ammonium dihydrogen phosphate (ADP), SrTiO3, lead zirconate titanate (PLZT), potassium tantalum niobate (KTN), lithium niobate (LN), cadmium telluride (CdTe).
Buhrer (US 3357771) discloses a light beam deflector using an electro-optic material wherein a non-uniform gradient is generated in the amterial by application of a voltage to an electrode plate (col 1 lines 60-67) wherein  EO material body comprises potassium dihydrogen phosphate (col 2 line 24).  
It would have been obvious to modify the invention such that ti comprised the above limitations as taught by Buhrer as the potassium dihydrogen phosphate comprises a well known EO material with known characteristics facilitating easy implementation of the light deflecting element.  

Claim 14: Albelo discloses the EO beam deflecting unit comprises an EO deflector, the beam converging device being placed between the EO deflector and the photosensor (para 0113, 0117-0119, 0121, figures elements 52, 54, 56)

Claim 16: Albelo discloses the beam converging device comprises a lens and the photosensor comprises a photodetector (para 0113, 0117-0119, 0121, figures elements 52, 54, 56)

Allowable Subject Matter
Claims 8-10, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indication of allowable subject matter: the prior art fails to disclose or render obvious certain limitations of the present invention.  Specifically, the prior art fails to disclose the EO beam deflecting unit comprises another EO deflector placed between the EO deflector and the photosensor, and wherein the other EO deflector is configured to: generate another non-uniform medium having at least one of a second refractive index  gradient or another diffraction grating; receive an intermediate laser beam from the EO deflector such that the intermediate laser beam impinges upon the other non-uniform medium; and form the output laser beam towards the photosensor, wherein an angle between the intermediate and the output laser beams is nonzero	

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648